                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KARAGAN KELLY, et al.,                              :
                             Plaintiffs,            :
                                                    :            CIVIL ACTION
                      v.                            :            No. 19-2819
                                                    :
BRISTOL TOWNSHIP                                    :
SCHOOL DISTRICT, et al.,                            :
                       Defendants.                  :


                                           ORDER

       This 6th day of December, 2019, upon consideration of Defendants Bristol Township

School District and Harry S. Truman High School’s Motion to Dismiss (ECF 4), Plaintiffs

Karagan Kelly and Cristine Johnson’s Response in Opposition (ECF 6), and Defendants’ Reply

in Support of their Motion to Dismiss (ECF 7), it is hereby ORDERED that the Motion to

Dismiss is GRANTED as follows:

       Counts I and II of Plaintiffs’ Complaint are dismissed WITH PREJUDICE.

       Count III, IV, and V of Plaintiffs’ Complaint are dismissed WITHOUT PREJUDICE to

their being refiled in the Court of Common Pleas.


                                                            /s/ Gerald Austin McHugh
                                                         United States District Judge
